

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT FOR THE LENOX VILLAGE PORTFOLIO


THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT FOR THE LENOX VILLAGE
PORTFOLIO (this “Second Amendment”) is made and entered into as of the 25th day
of September, 2015 by and between LENOX VILLAGE PROPERTIES, LLC, a Tennessee
limited liability company, LENOX VILLAGE LIFESTYLE CENTER, LLC, a Tennessee
limited liability company, and LENOX VILLAGE LIFESTYLE CENTER III, LLC, a
Tennessee limited liability company (collectively referred to herein as the
“Seller”), and PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (“Purchaser”).


RECITALS


WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement For The Lenox Village Portfolio dated August 11, 2015, as amended by
that certain First Amendment to Purchase and Sale Agreement For The Lenox
Village Portfolio dated September 15, 2015 (collectively, the “Agreement”), for
the sale and acquisition of three (3) separate properties more particularly
described in Exhibit A of the Agreement and referred to herein as “Lenox Village
Town Center”; the “Regent Building”; and “LV III” (each, a “Property” and
collectively, the “Properties”); and


WHEREAS, Seller and Purchaser now desire to amend and modify the Agreement as
set forth below.


NOW, THEREFORE, for and in consideration of the foregoing recitals and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:


1.
All capitalized terms used herein and not otherwise defined shall have those
meanings ascribed to such terms in the Agreement.

2.
The first sentence in Section 1.02 of the Agreement is hereby deleted in its
entirety and the following language is hereby inserted in lieu thereof:

“The purchase price (the “Purchase Price”) for the Property shall be Seventy
Seven Million Six Hundred Fifteen Thousand and No/100ths Dollars
($77,615,000.00), and shall be paid by Purchaser as follows:”
3.
The language in Section 1.02(b) of the Agreement is hereby deleted in its
entirety and the following language is hereby inserted in lieu thereof:

“The balance of the Purchase Price less the outstanding principal balance of the
Loan (as hereinafter defined) as of the Closing Date (the "Cash Portion of the
Purchase Price"), plus or minus prorations, credits and adjustments as provided
in this Agreement, shall be paid by wire transfer at Closing to the Escrow Agent
to be paid as directed by Seller upon the Closing.”






--------------------------------------------------------------------------------



4.
The following language is hereby added as Sections 1.02(c), 1.02(d) and 1.02(e)
to the Agreement:

“(c)    Notwithstanding anything contained in this Agreement to the contrary,
Purchaser shall have no obligation to purchase the Property unless and until
(and subject to any of Purchaser's termination rights contained in this
Agreement) Seller and Purchaser have secured from the existing mortgagee of
Lenox Village Town Center ("Lender") approval for an assumption of the loan
secured by Lenox Village Town Center (the "Loan Assumption," and the loan, the
"Loan," respectively) to be executed by Purchaser at Closing, which, as to Lenox
Village Town Center, shall have:
(i)    an original principal balance of $33,625,000.00;
(ii)    a fixed annual interest rate of 3.82%;
(iii)    monthly payments of principal and interest in the amount             of
$157,061.24 throughout the term of the Loan; and
(iv)    a maturity date of May 1, 2019.
(d) Purchaser shall be responsible for any and all fees and expenses of Lender
    in connection with the Loan Assumption (excluding the payment of a loan
assumption or transfer fee (the “Loan Transfer Fee”) in an amount not to exceed
one percent (1%) of the Loan, such Loan Transfer Fee being paid by Seller).
Seller shall receive a credit at Closing for the balance of the funds maintained
by Lender in the “Replacement Reserve Fund” under the terms of the Loan and not
otherwise distributed by Lender to Seller at Closing (such Replacement Reserve
Fund, as of the Effective Date, has an approximate balance of $155,000).     

(e)    Purchaser shall submit an application to Lender for the assumption of the
    Loan as soon as practicable and thereafter take all commercially reasonable
efforts to pursue to completion the Loan Assumption. Purchaser and Seller shall
use commercially reasonable efforts, including without limitation, the
furnishing of all commercially reasonable documents, executed forms,
instruments, financial statements and other materials requested by Lender, in a
timely manner, to obtain the consent of the Lender to the transfer of Lenox
Village Town Center to Purchaser or a bankruptcy remote, special purpose entity
to be formed by Purchaser to purchase Lenox Village Town Center as permitted
pursuant and subject to the provisions of Section 15.03 herein. If the Loan
Assumption is not approved by Lender on or before November 24, 2015 (the “Loan
Assumption Approval Date”), Purchaser shall have the right to extend the Loan
Assumption Approval Date to December 24, 2015 (the “Outside Loan Assumption
Approval Date”) if Purchaser has entered into an index rate lock agreement with
the prospective lender for the acquisition loan for LV III. If the Loan
Assumption is not approved by Lender on or before the Outside Loan Assumption
Approval Date, or if Lender affirmatively disapproves the Loan Assumption for
any reason at any time, either Seller or Purchaser shall have the right to
terminate this Agreement by giving notice to the other, and upon such
termination, the Escrow Agent shall return the Deposit to Purchaser. Upon such
termination,

2



--------------------------------------------------------------------------------



neither party shall have any further rights, obligations orliabilities
hereunder, except as otherwise expressly set forth herein.”
5.
Seller and Purchaser hereby agree that upon execution of this Second Amendment
the Due Diligence Period, as described in Section 2.01 of the Agreement, will
have expired, with Purchaser’s execution of this Second Amendment being deemed
to be notification to Seller that Purchaser has decided to proceed with the
Closing of this transaction, subject to the terms of the Agreement. Purchaser
shall deliver the additional Five Hundred Thousand and No/100ths Dollars
($500,000.00) to the Escrow Agent as described in Section 1.2(a) of the
Agreement on September 28, 2015.

6.
The first sentence in Section 3.01 of the Agreement is hereby deleted in its
entirety and the following language is hereby inserted in lieu thereof:

“The closing of the purchase transactions contemplated by this Agreement (the
“Closing”), shall occur on or before the date (the “Closing Date”) that is
fifteen (15) days following the delivery of Lender’s formal written notice of
the approval of the Loan Assumption to Purchaser, unless otherwise agreed to in
writing by the parties. Notwithstanding the foregoing, Seller and Purchaser
hereby agree and covenant that the Closing Date can occur no earlier than
November 9, 2015 and no later than December 31, 2015.”
7.
Seller and Purchaser hereby agree that the following shall be added to Section
3.01 of the Agreement as a condition to Purchaser’s obligations to proceed to
Closing that, as of the Closing Date:

“(l) Lender shall have given approval of the Loan Assumption on the terms
described in Section 1.02(c) hereof.”
8.
The following language is hereby added as Sections 7.13, 7.14, 7.15 and 7.16 to
the Agreement:

“7.13.    Seller agrees to perform the repairs and other work to the Property
described on Exhibit 7.13 attached hereto and made a part hereof (the “Property
Repairs”) at Seller’s cost and expense and completed on or before the Closing
Date. Purchaser and Seller shall inspect the status of the Property Repairs no
later than five (5) business days prior to the Closing Date (the “Property
Repair Inspection Date”) to determine if the Property Repairs have been
completed to Purchaser’s reasonable satisfaction. If the Property Repairs are
not complete to Purchaser’s reasonable satisfaction on or before the Property
Repair Inspection Date, Seller and Purchaser shall agree, in the exercise of
their reasonable business judgment, on the cost to complete the Property Repairs
(the “Property Repair Completion Amount”). In the event that Seller and
Purchaser cannot agree on the Property Repair Completion Amount on or before
three (3) business days prior to the Closing Date, Seller and Purchaser shall
retain a mutually agreeable third party contractor (the “Contractor”) to
determine the Property Repair Completion Amount on or before the Closing Date,
and Seller shall deposit with Escrow Agent at the Closing, pursuant to an escrow
agreement mutually acceptable to Seller and Purchaser, an amount equal to one

3



--------------------------------------------------------------------------------



hundred twenty five percent (125%) of the Property Repair Completion Amount
determined by Seller and Purchaser or the Contractor in the event of
disagreement between Seller and Purchaser as described above (the “Property
Repair Escrow Funds”). Seller agrees to complete the Property Repairs as soon as
possible after the Closing Date, but in no event later than ninety (90) days
after the Closing Date (the “Outside Completion Date”). Upon completion of the
Property Repairs to Purchaser’s reasonable satisfaction, Seller shall have the
right to present bills or invoices for the lien-free completion of the Property
Repairs to Escrow Agent and receive from Escrow Agent the Property Repair Escrow
Funds. In the event the Property Repairs are not completed to Purchaser’s
reasonable satisfaction on or before the Outside Completion Date, the Property
Repair Escrow Funds shall be disbursed by Escrow Agent to Purchaser.
7.14.    Seller acknowledges that its affiliate, Lenox Village III, LLC (“Lenox
Village III”), has created a plan for the location of a trash compaction
container (the “Trash Compactor”) on its property lying to the south of Lenox
Village Town Center along Porter House Drive (the “Lenox Village III Property”)
for the purpose of providing to Lenox Village Town Center a container for the
disposal of trash and refuse generated in the operation of Lenox Village Town
Center. In addition to pursuing the required permitting for the specific
location and operation of the Trash Compactor from the appropriate governmental
authority (the “Governmental Authority”), Lenox Village III is also negotiating
with Waste Management for the leasing of the Trash Compactor. Seller hereby
agrees: (i) to cause Lenox Village III to submit to Purchaser for its review and
approval the proposed lease to be entered into with Waste Management (the “Waste
Management Lease”) on or before the date that is five (5) business days prior to
the Closing Date; (ii) to submit to Purchaser for its review and approval the
proposed plan for the location of the Trash Compactor on the Lenox Village III
Property prior to final approval by the Governmental Authority; (iii) to cause
Lenox Village III to assign the Waste Management Lease to Purchaser at Closing
pursuant to an assignment and assumption agreement satisfactory to Purchaser;
and (iv) to cause Lenox Village III to enter into an easement agreement with
Purchaser at Closing (the “Trash Compactor Easement”), in a form satisfactory to
Purchaser, granting to Purchaser an easement on and across the Lenox Village III
Property at a location approved by Purchaser (the “Trash Compactor Easement
Area”) for the purpose of locating and operating the Trash Compactor. Seller
shall have the right to cause Lenox Village III to convey the Trash Compactor
Easement Area to Purchaser within six (6) months after the Closing Date by
quitclaim deed for consideration of ten dollars ($10.00), with such right to
convey to expressly survive the Closing.
7.15.    Seller shall enter into lease renewals with Adecco Staffing (“Addeco”),
Menchie’s (“Menchie’s”) and Sushi Me (“Sushi Me    “) for a renewal term of no
less than two (2) years and at or above current or existing rental rates
(individually, a “Lease Renewal”, and collectively, the “Lease Renewals”). In
the event that Lease Renewals for Addeco, Menchie’s and Sushi Me have not been
signed and entered into and delivered to Purchaser on or before the date that is
five (5) business days

4



--------------------------------------------------------------------------------



prior to the Closing Date, Seller agrees to pay at Closing invoices provided to
Seller related to Project Costs of Purchaser up to but not exceeding the
following amounts: (i) if a Lease Renewal is not signed for Addeco, the sum of
$15,594.93; (ii) if a Lease Renewal is not signed for Menchie’s, the sum of
$10,735.25; and (iii) if a Lease Renewal is not signed for Sushi Me, the sum of
$14,938.65.
7.16    Seller shall provide to Purchaser on or before the date that is five (5)
business days prior to the Closing Date the fire, life and safety inspection
reports for (i) all sprinklers at the Regent Building, and (ii) all alarms and
fire extinguishers at Lenox Village Town Center. In the event any of such
reports indicate deficiencies regarding the sprinklers, alarms or fire
extinguishers, Seller agrees to repair such deficiencies on or before the
Closing Date.”
9.
The following language is hereby added as Sections 9.01(t), 9.01(u), 9.01(v) and
9.01(w) to the Agreement:

“(t)    The agreement documenting the Loan Assumption and any other documents
reasonably required by the Lender to be executed by Seller and Purchaser.
(u)    The Trash Compactor Easement duly executed by Lenox Village III in form
suitable for recording.
(v)    The assignment and assumption of the Waste Management Lease duly executed
by Lenox Village III, together with the original Waste Management Lease.
(w)    The originals of the Lease Renewals, if any.”
10.
The language in Section 9.02(a) of the Agreement is hereby deleted in its
entirety and the following language is hereby inserted in lieu thereof:

“the Cash Portion of the Purchase Price due pursuant to Section 1.02(a) & (b),
in immediately available funds by Federal Reserve Bank wire transfer to such
account(s) and bank(s) as Seller shall designate in writing;”
11.
The following language is hereby added as Sections 9.02(g), 9.02(h) and 9.02(i)
to the Agreement:

“(g)    The agreement documenting the Loan Assumption and any other documents
reasonably required by the Lender to be executed by Seller and Purchaser.
(h)    The Trash Compactor Easement duly executed by Purchaser in form suitable
for recording.
(i)    The assignment and assumption of the Waste Management Lease duly executed
by Purchaser.”    
12.
Except as expressly amended herein, all terms and conditions of the Agreement
remain in full force and effect.

13.    This Second Amendment may be executed via facsimile or electronic PDF
counterpart and a facsimile or PDF signature page shall be deemed an original
for purposes of this First Amendment.
[SIGNATURES COMMENCE ON FOLLOWING PAGE]

5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have hereto signed, sealed, and delivered this
Second Amendment as of the date first above written.


SELLER:
LENOX VILLAGE PROPERTIES, LLC, a
Tennessee limited liability company
By:/s/ David C McGowan_____________
            
Name: _ David C McGowan___________
            
Title: _Chief Manager_________________
    
            
LENOX VILLAGE LIFESTYLE CENTER, LLC, a
Tennessee limited liability company
            
By:/s/ David C McGowan_____________
            
Name: _ David C McGowan___________
            
Title: _Chief Manager_________________
    


LENOX VILLAGE LIFESTYLE CENTER III, LLC,
a Tennessee limited liability company


By:/s/ David C McGowan_____________
            
Name: _ David C McGowan___________
            
Title: _Chief Manager_________________




                


                


[SIGNATURES CONTINUE ON FOLLOWING PAGE]





6



--------------------------------------------------------------------------------



PURCHASER:
            
PREFERRED APARTMENT COMMUNITIES OPERATING             PARTNERSHIP, L.P., a
Delaware limited partnership


By:    Preferred Apartment Advisors, LLC,     a Delaware limited liability
                company, its Agent




By: _/s/ Jeffrey R. Sprain_________________
Jeffrey R. Sprain
General Counsel and Secretary

7



--------------------------------------------------------------------------------





Exhibit 7.13

Property Repairs


[On File with the Company]



8

